IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00101-CV
                                 No. 10-15-00108-CV

                     IN THE INTEREST OF J.T., A CHILD
                                  AND
                    IN THE INTEREST OF M.K., A CHILD



                         From the 74th District Court
                          McLennan County, Texas
                  Trial Court Nos. 2013-2639-3 and 2013-154-3


                                       ORDER


      The above appeals are proceedings involving the Texas Department of Family

and Protective Services that ordered the termination of the parent-child relationship

between William K. and his children, J.T. and M.K. Richard Ferguson has now been

appointed by the court to represent William K. in these appeals.

      These appeals are reinstated. As stated in this Court’s abatement order, counsel

for William K. is ordered to notify this Court no later than October 8, 2015 if he intends

to adopt the motions to withdraw and briefs in support of the motion pursuant to
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) previously filed

by Nita Fanning or if he will be filing briefs on the merits. Any briefs on the merits by

counsel for William K. are due by October 15, 2015. Because these are accelerated

appeals, motions for extension will be highly disfavored. See TEX. R. JUD. ADMIN. 6.2(a).



                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals reinstated
Order delivered and filed October 1, 2015




In the Interest of J.T. and M.K., Children                                           Page 2